DETAILED ACTION
This office action is in response to application with case number 16/393553, filed on 04/24/2019 in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
04/24/2019.

	Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable 
	
Double Patenting
Examiner has conducted a Double Patenting analysis with at least patent No. US 9805519 B2 published on 10/31/2017. Examiner found several Double Patenting issues with claims of this patent and instant application claims as currently presented.
Claims 1, 2, 3, 10, 11 and 12 are rejected on the ground of Non-statutory double patenting as being unpatentable over claims 1-20 of the patent No. US 9805519 B2 (hereinafter ‘519). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application is anticipated by claims 1-20 of ‘519. 
Claim 10 of ‘519 recites “provide commands to drive the autonomous vehicle to the service center”. Therefore the ‘519 is in essence a “species” of the generic invention of instant application claim 1 (i.e., provide commands to drive the autonomous vehicle along a route to a destination”. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a Non-statutory double patenting rejection because the patentably indistinct claims have in fact been patented.
Instant Application 
16/393553
Conflicting Patent US 9805519 B2 (hereinafter ‘519)
Comments
An autonomous vehicle, comprising:
An autonomous vehicle, comprising:
See ‘519 claim 10 preamble.
one or more processors;
a processor;
See ‘519 claim 10 1st limitation.
a memory device including a data store to store a plurality of data and
instructions that, when executed by the one or more processors, cause the one or more processors to:
a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to:
See ‘519 claim 10 2nd limitation.
provide commands to drive the autonomous vehicle along a route to a destination;
provide commands to drive the autonomous vehicle to the service center [i.e., route to a destination];
See ‘519 claim 10 7th limitation. It has been held that a generic invention is “anticipated” by a “species” within the 
determine that a current range of the autonomous vehicle is below a define threshold when the autonomous vehicle is driving along the route to the destination;
detect that a service is to be performed on the autonomous vehicle [i.e., a current range of the autonomous vehicle is below a define threshold];
    wherein the service includes at least one of: refueling or recharging the autonomous vehicle [i.e., a current range of the autonomous vehicle is below a define threshold], performing a repair on the autonomous vehicle, performing maintenance on the autonomous vehicle, or cleaning the autonomous vehicle.
See ‘519 claim 10 3rd limitation & claim 14.
identify a service center that is within the current range of the autonomous vehicle, and the service center is in proximity to the route taken by the autonomous vehicle; and
Select a service center for performance of the service on the autonomous vehicle;
     select the service center based on at least one of: a price, customer reviews, or a distance from a current location of [i.e., in proximity to the route taken by] the autonomous vehicle.
See ‘519 claim 10 4th limitation & claim 11.
provide commands to divert the autonomous vehicle from the route and drive to the service center to enable a service to be performed on the autonomous vehicle.
provide commands to drive the autonomous vehicle to service center [i.e., divert the autonomous vehicle from the route and drive to the service center];
See ‘519 claim 10 7th limitation


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2015/0348335 A1 (which is also published as US 9805519 B2) by Ramanujam (hereinafter “Ramanujam”).

As per claim 1, Ramanujam teaches an autonomous vehicle (see Fig. 1: autonomous vehicle 120, see Fig. 2 [reproduced below for convenience]: autonomous vehicle 205, and see Fig. 9: autonomous vehicle 900), comprising:


    PNG
    media_image1.png
    748
    613
    media_image1.png
    Greyscale

Ramanujam’s Fig. 2 

(see Fig. 2: Computing Devices 210, and see claim 17: autonomous vehicle, comprising: a processor); 
a memory device including a data store to store a plurality of data and instructions that, when executed by the one or more processors, cause the one or more processors to (see Fig. 2: Data Store 220, and see claim 17: a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to):
provide commands to drive the autonomous vehicle along a route to a destination (see ¶[0013]: an autonomous vehicle is a self-driving car or a driverless car, see Fig. 2 & ¶[0037]: The control module 250 may be configured to provide commands to drive the autonomous vehicle 205 to the service center to enable performance of the service on the autonomous vehicle 205. In particular, the control module 250 may provide commands to the autonomous vehicle's actuators, thereby controlling steering, acceleration, braking and throttle of the autonomous vehicle 205. In one example, a route for traveling to the service center may be determined, and the control module 250 may provide commands to drive the autonomous vehicle 205 to the service center in accordance with the route, and see Fig. 5 & ¶[0069]: The autonomous vehicle 520 may automatically return to a previous location or a modified location [destination] as instructed by the autonomous vehicle’s user);
determine that a current range of the autonomous vehicle is below a defined threshold when the autonomous vehicle is driving along the route to the destination (see Fig. 3, Fig. 6 & Fig. 8 [reproduced below for convenience]: “Detect that a service is to be performed on the autonomous vehicle”, and see ¶¶[0013]-[0015]: The autonomous vehicle may detect that a service is to be performed on the autonomous vehicle … the autonomous vehicle may include internal systems that automatically detect when a service is to be performed on the autonomous vehicle. For example, the autonomous vehicle may detect when a gasoline level is below a defined threshold (e.g., below a quarter tank) [below a defined threshold] or a battery level is below a defined threshold (e.g., less than 10%) [below a defined threshold], and therefore, a gasoline tank of the autonomous vehicle is to be refilled or a battery of the autonomous vehicle is to be recharged, respectively);


    PNG
    media_image2.png
    837
    523
    media_image2.png
    Greyscale

Ramanujam’s Fig. 8 

identify a service center that is within the current range of the autonomous vehicle, and the service center is in proximity to the route taken by the autonomous vehicle (see Fig. 3 [reproduced below for convenience], Fig. 6, Fig. 8 & claim 17: “select a service center to perform the service on the autonomous vehicle”, and see ¶¶[0013]-[0017]: The autonomous vehicle may select a service center to perform the service on the autonomous vehicle … The autonomous vehicle may select the service center that is located in proximity to a current location [in proximity to the route taken by the autonomous vehicle]. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc.); and


    PNG
    media_image3.png
    493
    603
    media_image3.png
    Greyscale

Ramanujam’s Fig. 3 

provide commands to divert the autonomous vehicle from the route and drive to the service center to enable a service to be performed on the autonomous vehicle (see Fig. 3, Fig. 4, Fig. 6 [reproduced below for convenience], Fig. 7, Fig. 8 & claim 17: “provide commands to drive the autonomous vehicle to the service center”, and see ¶[0013]: The autonomous vehicle may provide commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle).


    PNG
    media_image4.png
    435
    418
    media_image4.png
    Greyscale

Ramanujam’s Fig. 6


As per claim 2, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the service includes refueling or recharging the autonomous vehicle (see ¶¶[0014]-[0017]: the service to be performed on the autonomous vehicle may include refueling or recharging the autonomous vehicle … The service center may include, but is not limited to, a maintenance center for performing maintenance on the autonomous vehicle, a fuel center for refueling or recharging the autonomous vehicle, or a car wash for cleaning the autonomous vehicle).


As per claim 3, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: provide commands to drive the autonomous vehicle from the service center to the route and continue driving along the route to the destination (see ¶[0037]: the control module 250 may provide commands for the autonomous vehicle 205 to return to a previous location [destination] when the service has been performed on the autonomous vehicle 205, and see ¶[0069]: The autonomous vehicle 520 may automatically return to a previous location [destination] or a modified location [destination] as instructed by the autonomous vehicle’s user).

As per claim 4, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to:  provide limited access to the autonomous vehicle to enable a service provider at the service center to perform the service on the autonomous vehicle (see ¶[0023], ¶[0067] & ¶[0070]: the computing device 510 may also instruct the autonomous vehicle 520 to provide limited access or control to enable performance of the service on the autonomous vehicle 520 … The autonomous vehicle 520, upon arriving to the service center, may automatically provide limited access to a service provider at the service center).

As per claim 5, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: send a notification to a computing device after the service has been performed on the autonomous vehicle (see ¶[0024]: The service provider may send a message to the user when the service is complete, see Fig. 2 [reproduced above for convenience] & ¶[0039]: The notification module 260 may be configured to notify a user associated with the autonomous vehicle 205 after the service has been performed. In one example, the notification module 260 may send a notification to the client 280 after the service is completed, and see ¶[0070]: The service provider may perform the service on the autonomous vehicle 520, and then send a message [a notification] to the autonomous vehicle's user when the service is complete).

As per claim 6, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: identify the service center based on a previously performed service on the autonomous vehicle at the service center (see ¶[0017] & ¶[0026]: the autonomous vehicle may select a previously visited service center for performing the service on the autonomous vehicle).

As per claim 7, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: identify the service center based on at least one of: a cost, customer reviews, or a distance from a current location of the autonomous vehicle (see ¶[0017]: The autonomous vehicle may select the service center that is located in proximity to a current location. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc.).

As per claim 8, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the autonomous vehicle is a self-driving truck (see ¶[0082]: The autonomous vehicle 900 may include, but is not limited to, cars, trucks [self-driving truck], motorcycles, buses, recreational vehicles, golf carts, trains, and trolleys).

As per claim 9, Ramanujam teaches an autonomous vehicle (see Fig. 1: autonomous vehicle 120, see Fig. 2 [reproduced above for convenience]: autonomous vehicle 205, and see Fig. 9: autonomous vehicle 900), comprising:
one or more processors (see Fig. 2: Computing Devices 210, and see claim 17: autonomous vehicle, comprising: a processor);
a memory device including a data store to store a plurality of data and instructions that, when executed by the one or more processors, cause the one or more processors to (see Fig. 2: Data Store 220, and see claim 17: a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to):
provide commands to drive the autonomous vehicle along a route to a destination (see ¶[0013]: an autonomous vehicle is a self-driving car or a driverless car, see Fig. 2 & ¶[0037]: The control module 250 may be configured to provide commands to drive the autonomous vehicle 205 to the service center to enable performance of the service on the autonomous vehicle 205. In particular, the control module 250 may provide commands to the autonomous vehicle's actuators, thereby controlling steering, acceleration, braking and throttle of the autonomous vehicle 205. In one example, a route for traveling to the service center may be determined, and the control module 250 may provide commands to drive the autonomous vehicle 205 to the service center in accordance with the route, and see Fig. 5 & ¶[0069]: The autonomous vehicle 520 may automatically return to a previous location or a modified location [destination] as instructed by the autonomous vehicle’s user);
determine that a service is to be performed on the autonomous vehicle when the autonomous vehicle is driving along the route to the destination (see Fig. 3, Fig. 6 & Fig. 8 [reproduced above for convenience]: “Detect that a service is to be performed on the autonomous vehicle”, and see ¶¶[0013]-[0015]: The autonomous vehicle may detect that a service is to be performed on the autonomous vehicle … the autonomous vehicle may include internal systems that automatically detect when a service is to be performed on the autonomous vehicle. For example, the autonomous vehicle may detect when a gasoline level is below a defined threshold (e.g., below a quarter tank) [below a defined threshold] or a battery level is below a defined threshold (e.g., less than 10%) [below a defined threshold], and therefore, a gasoline tank of the autonomous vehicle is to be refilled or a battery of the autonomous vehicle is to be recharged, respectively);
identify a service center that is in proximity to the route taken by the autonomous vehicle (see Fig. 3 [reproduced above for convenience], Fig. 6, Fig. 8 & claim 17: “select a service center to perform the service on the autonomous vehicle”, and see ¶¶[0013]-[0017]: The autonomous vehicle may select a service center to perform the service on the autonomous vehicle … The autonomous vehicle may select the service center that is located in proximity to a current location [in proximity to the route taken by the autonomous vehicle]. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc.); and
provide commands to divert the autonomous vehicle from the route and drive to the service center to enable the service to be performed on the autonomous vehicle (see Fig. 3, Fig. 4, Fig. 6 [reproduced above for convenience], Fig. 7, Fig. 8 & claim 17: “provide commands to drive the autonomous vehicle to the service center”, and see ¶[0013]: The autonomous vehicle may provide commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle).

As per claim 10, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the service includes at least one of: refueling or recharging the autonomous vehicle, performing a repair on (see ¶¶[0014]-[0017]: the service to be performed on the autonomous vehicle may include refueling or recharging the autonomous vehicle … The service center may include, but is not limited to, a maintenance center for performing maintenance on the autonomous vehicle, a fuel center for refueling or recharging the autonomous vehicle, or a car wash for cleaning the autonomous vehicle).

As per claim 11, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: provide commands to drive the autonomous vehicle from the service center to the route and continue driving along the route to the destination (see ¶[0037]: the control module 250 may provide commands for the autonomous vehicle 205 to return to a previous location [destination] when the service has been performed on the autonomous vehicle 205, and see ¶[0069]: The autonomous vehicle 520 may automatically return to a previous location [destination] or a modified location [destination] as instructed by the autonomous vehicle’s user).

As per claim 12, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to:
identify the service center based on a previously performed service on the autonomous vehicle at the service center (see ¶[0017] & ¶[0026]: the autonomous vehicle may select a previously visited service center for performing the service on the autonomous vehicle); or
identify the service center based on at least one of: a cost, customer reviews, or a distance from a current location of the autonomous vehicle (see ¶[0017]: The autonomous vehicle may select the service center that is located in proximity to a current location. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc.).

As per claim 13, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: determine that the service is to be performed on the autonomous vehicle based on an alert generated by one or more internal systems of the autonomous vehicle (see Fig. 2 [reproduced below for convenience] & ¶[0039]: The notification module 260 [one or more internal systems] may be configured to notify a user associated with the autonomous vehicle 205 after the service has been performed. In one example, the notification module 260 may send a notification [an alert] to the client 280 after the service is completed, and see ¶¶[0013]-[0015]: The autonomous vehicle may detect that a service is to be performed on the autonomous vehicle … the autonomous vehicle may include internal systems that automatically detect when a service is to be performed on the autonomous vehicle. For example, the autonomous vehicle may detect when a gasoline level is below a defined threshold (e.g., below a quarter tank) [below a defined threshold] or a battery level is below a defined threshold (e.g., less than 10%) [below a defined threshold], and therefore, a gasoline tank of the autonomous vehicle is to be refilled or a battery of the autonomous vehicle is to be recharged, respectively).

As per claim 14, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the autonomous vehicle is a self-driving truck (see ¶[0082]: The autonomous vehicle 900 may include, but is not limited to, cars, trucks [self-driving truck], motorcycles, buses, recreational vehicles, golf carts, trains, and trolleys).

As per claim 15, Ramanujam teaches an autonomous vehicle (see Fig. 1: autonomous vehicle 120, see Fig. 2 [reproduced above for convenience]: autonomous vehicle 205, and see Fig. 9: autonomous vehicle 900), comprising:
one or more processors (see Fig. 2: Computing Devices 210, and see claim 17: autonomous vehicle, comprising: a processor);
a memory device including a data store to store a plurality of data and instructions that, when executed by the one or more processors, cause the one or more processors to (see Fig. 2: Data Store 220, and see claim 17: a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to):
identify a route for the autonomous vehicle to drive to a destination (see ¶[0013]: an autonomous vehicle is a self-driving car or a driverless car, see Fig. 2 & ¶[0037]: The control module 250 may be configured to provide commands to drive the autonomous vehicle 205 to the service center to enable performance of the service on the autonomous vehicle 205. In particular, the control module 250 may provide commands to the autonomous vehicle's actuators, thereby controlling steering, acceleration, braking and throttle of the autonomous vehicle 205. In one example, a route for traveling to the service center may be determined, and the control module 250 may provide commands to drive the autonomous vehicle 205 to the service center in accordance with the route, and see Fig. 5 & ¶[0069]: The autonomous vehicle 520 may automatically return to a previous location or a modified location [destination] as instructed by the autonomous vehicle’s user);
identify a plurality of service centers along the route to the destination, wherein a distance between two adjacent service centers in the plurality of service centers that are identified along the route is less than a defined range of the autonomous vehicle (Fig. 3 [reproduced above for convenience], Fig. 6, Fig. 8 & see claim 17: “select a service center to perform the service on the autonomous vehicle”, see ¶¶[0013]-[0017]: The autonomous vehicle may select a service center to perform the service on the autonomous vehicle … The autonomous vehicle may select the service center that is located in proximity to a current location [less than a defined range of the autonomous vehicle]. The autonomous vehicle may select the service center based on customer reviews, price, distance, etc., see ¶¶[0032]-[0036]: The service center information 222 may list a plurality of service centers in a particular geographical region … the selection module 245 may select a service center within 5 miles of the autonomous vehicle's current location [less than a defined range of the autonomous vehicle], and see ¶¶[0049]-[0050]: the autonomous vehicle 320 may identify relevant service centers that are within a defined distance from the autonomous vehicle's current location ( e.g., service centers that are within four miles of the autonomous vehicle's current location). The autonomous vehicle 320 may narrow down the number of candidate service centers on the list based on a combination of the price, customer reviews, a distance from the autonomous vehicle's current location to the service center); and
provide commands to drive the autonomous vehicle along the route to the destination, wherein the autonomous vehicle is autonomously diverted from the route to the plurality of service centers along the route to enable a service to be performed on the autonomous vehicle (see Fig. 3, Fig. 4, Fig. 6 [reproduced above for convenience], Fig. 7, Fig. 8 & claim 17: “provide commands to drive the autonomous vehicle to the service center”, and see ¶[0013]: The autonomous vehicle may provide commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle).

As per claim 16, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the service includes refueling or recharging the autonomous vehicle (see ¶¶[0014]-[0017]: the service to be performed on the autonomous vehicle may include refueling or recharging the autonomous vehicle … The service center may include, but is not limited to, a maintenance center for performing maintenance on the autonomous vehicle, a fuel center for refueling or recharging the autonomous vehicle, or a car wash for cleaning the autonomous vehicle).

As per claim 17, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: provide limited access to the autonomous vehicle to enable a service provider at the service center to perform the service on the autonomous vehicle (see ¶[0023], ¶[0067] & ¶[0070]: the computing device 510 may also instruct the autonomous vehicle 520 to provide limited access or control to enable performance of the service on the autonomous vehicle 520 … The autonomous vehicle 520, upon arriving to the service center, may automatically provide limited access to a service provider at the service center).

As per claim 18, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: send a notification to a computing device after the service has been performed on the autonomous vehicle (see ¶[0024]: The service provider may send a message to the user when the service is complete, see Fig. 2 [reproduced below for convenience] & ¶[0039]: The notification module 260 may be configured to notify a user associated with the autonomous vehicle 205 after the service has been performed. In one example, the notification module 260 may send a notification to the client 280 after the service is completed, and see ¶[0070]: The service provider may perform the service on the autonomous vehicle 520, and then send a message [a notification] to the autonomous vehicle's user when the service is complete).

As per claim 19, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the plurality of service centers are within a defined distance from the route to the destination (see ¶¶[0049]-[0050]: the autonomous vehicle 320 may identify relevant service centers that are within a defined distance from the autonomous vehicle's current location ( e.g., service centers that are within four miles of the autonomous vehicle's current location). The autonomous vehicle 320 may narrow down the number of candidate service centers on the list based on a combination of the price, customer reviews, a distance from the autonomous vehicle's current location to the service center).

As per claim 20, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the autonomous vehicle is a self-driving truck (see ¶[0082]: The autonomous vehicle 900 may include, but is not limited to, cars, trucks [self-driving truck], motorcycles, buses, recreational vehicles, golf carts, trains, and trolleys).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akselrod (PG Pub No. US 2016/0148439 A1) teaches a computer-implemented method includes identifying a period of time to perform a service on an autonomous transporter. A first location within a vicinity of the transporter is identified, wherein the vicinity is based at least in part on a known location of the transporter. The transporter is instructed to relocate to the first location. Responsive to determining the service of the transporter is complete, the transporter is instructed to relocate to the known location.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661